GOLDTHWAITE, J.
Thc contract of marriage carries with it certain incidents, one of which is, that the husband shall supply the wife with necessaries. If he fails to perforin this duty, which grows out of this relation, without fault on the part of the wife, any other person may do it, and hold the husband responsible. — Jenkins v. Tucker, 1 H. B. 361; Ambrose v. Kerrison, 4 Eng. L. & E. Rep. 361; Read v. Legard, ib. 523. In such case, the marriage operates as a general letter of credit to the wife, for necessaries ; and it makes not the slightest difference, whether a tradesman supplied the articles, or whether any other person provides her with them, by buying them, or contracting for them on a credit. If it were otherwise, where the husband was not known, the wife might starve, as no person having the articles she stood in need of might be willing to let her have them on the credit of her husband. In-the present case it is conceded, that the provision made for the wife while in the lunatic asylum, was necessary for her, so that no question arises upon that point; and we think, upon the principles we have stated, that, if any person had contracted for her reasonable expenses while there, the husband would be liable. So, also, if any one acting for another, took her to the asylum, and made the contract, it would make no difference, in law, that -the credit was given to him, or that he paid the expenses. Me would be acting for his principal, who, by paying or refunding the amount paid by the agent, would be, in law, the party furnishing the necessaries, and the husband would be liable to him. But if the wife contracted a debt for necessaries, it would be the debt of the husband, and a third person could not, by voluntarily paying it, make the husband his debtor. So, in this case, if the brother of Mrs. Wray made the contract, acting for himself, and not for the plaintiff, and the latter voluntarily paid the debt, we do not see how she could recover. The first charge was, therefore, wrong, as it in effect instructed the jury, that, if the plaintiff ,’paid the debt, she could recover, although it was contracted by another person acting for himself alone.
*344We see no error in the other charges, the qualifications to ■which brought them within the law as we have stated it.
Judgment reversed, and cause remanded.